        Case 8:19-cv-01035-PJM Document 42 Filed 05/19/21 Page 1 of 14



                      IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF MARYLAND




PARADISE POINT,LLC,et al,                      *
                                               *


                                               *
              Plaintiffs,
                                               *



V.                                             *            Civil Nos.PJM 19-1035
                                               *                      PJM19-3437
PRINCE GEORGE'S COUNTY,et aL,                  *
                                               *

                                               *



              Defendants.                      *
                                               ■k




                                MEMORANDUM OPINION

       In this proceeding. Plaintiffs Paradise Point LLC, Chris Brusznicki, Geoffrey Polk, and

Thornton Mellon LLC have filed Motions for Summary Judgment, ECF. Nos 26 and 27, and

Defendant Brian Frosh, Attorney General of the State of Maryland, has filed a Cross-Motion for

Summary Judgment, ECF No. 30.


       All Motions are GRANTED in that the Court holds certain aspects of Md. Code Ann.,

Tax-Prop. § 14-817(d) in violation of the Privileges and Immunities Clause of the U.S.

Constitution. Otherwise, all Motions are DENIED.


                                                    1.

       This case involves the process by which Prince George's County collects delinquent

property taxes. The central statutory provision at issue is § 14-817(d) of Maryland's Tax-Property

Article which requires Prince George's County to hold a "limited auction" selling the properties

in advance of its traditional public auction. Md. Code Ann., Tax-Prop. § 14-817(d). The jugular




                                              -1 -
Case 8:19-cv-01035-PJM Document 42 Filed 05/19/21 Page 2 of 14
Case 8:19-cv-01035-PJM Document 42 Filed 05/19/21 Page 3 of 14
Case 8:19-cv-01035-PJM Document 42 Filed 05/19/21 Page 4 of 14
Case 8:19-cv-01035-PJM Document 42 Filed 05/19/21 Page 5 of 14
Case 8:19-cv-01035-PJM Document 42 Filed 05/19/21 Page 6 of 14
Case 8:19-cv-01035-PJM Document 42 Filed 05/19/21 Page 7 of 14
Case 8:19-cv-01035-PJM Document 42 Filed 05/19/21 Page 8 of 14
Case 8:19-cv-01035-PJM Document 42 Filed 05/19/21 Page 9 of 14
Case 8:19-cv-01035-PJM Document 42 Filed 05/19/21 Page 10 of 14
Case 8:19-cv-01035-PJM Document 42 Filed 05/19/21 Page 11 of 14
Case 8:19-cv-01035-PJM Document 42 Filed 05/19/21 Page 12 of 14
Case 8:19-cv-01035-PJM Document 42 Filed 05/19/21 Page 13 of 14
Case 8:19-cv-01035-PJM Document 42 Filed 05/19/21 Page 14 of 14
